Name: Commission Regulation (EC) No 3180/93 of 19 November 1993 fixing the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 11 . 93No L 285/10 Official Journal of the European Communities COMMISSION REGULATION (EC) No 3180/93 of 19 November 1993 fixing the import levies on rice and broken rice HAS ADOPTED THIS REGULATION Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1 544/93 (2), and in particular Article 1 1 (2) thereof, Having regard to Commission Regulation (EEC) No 833/87 of 23 March 1987 laying down detailed rules for the application of Council Regulation (EEC) No 3877/86 on imports of rice of the long-grain aromatic Basmati variety falling within CN codes 1006 10, 1006 20 and 1006 30 (3), as last amended by Regulation (EEC) No 674/91 (4), and in particular Article 8 thereof, Whereas the import levies on rice and broken rice were fixed by Commission Regulation (EEC) No 2666/93 (% as last amended by Regulation (EC) No 3137/93 (6), The import levies to be charged on the products listed in Article 1 ( 1 ) (a) and (b) of Regulation (EEC) No 1418/76 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 20 November 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 November 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 166, 25. 6. 1976, p. 1 . (2) OJ No L 154, 25. 6. 1993, p. 5 . (3) OJ No L 80, 24. 3 . 1987, p. 20. (4) OJ No L 75, 21 . 3 . 1991 , p. 29 . 0) OJ No L 245, 1 . 10 . 1993, p. 4 . (6) OJ No L 280, 13 . 11 . 1993, p. 21 . 20 . 11 . 93 Official Journal of the European Communities No L 285/11 ANNEX to the Commission Regulation of 19 November 1993 fixing the import levies on rice and broken rice (ECU/ tonne) CN code Levies (') Arrangement in Regulation (EEC) No 3877/86 O ACP Bangladesh 0)(2)(3)(4) Third countries (except ACP) 0 1006 10 21  139,81 286,83 1006 10 23  131,15 269,50 1006 10 25  131,15 269,50 1006 10 27 202,13 131,15 269,50 1006 10 92  139,81 286,83 1006 10 94  131,15 269,50 1006 10 96  131,15 269,50 1006 10 98 202,13 131,15 269,50 1006 20 11  175,67 358,54 1006 20 13  164,83 336,87 1006 20 15  164,83 336,87 1006 20 17 252,65 164,83 336,87 1006 20 92  175,67 358,54 1006 20 94  164,83 336,87 1006 20 96  164,83 336,87 1006 20 98 252,65 164,83 336,87 1006 30 21  217,69 459,24 1006 30 23  253,52 530,82 1006 30 25  253,52 530,82 1006 30 27 398,12 253,52 530,82 1006 30 42  217,69 459,24 1006 30 44  253,52 530,82 1006 30 46  253,52 530,82 1006 30 48 398,12 253,52 530,82 1006 30 61  232,19 489,09 1006 30 63  272,17 569,04 1006 30 65  272,17 569,04 1006 30 67 426,78 272,17 569,04 1006 30 92  232,19 489,09 1006 30 94  272,17 569,04 1006 30 96  272,17 569,04 1006 30 98 426,78 272,17 569,04 1006 40 00  58,29 122,59 (') Subject to the application of the provisions of Articles 12 and 13 of Regulation (EEC) No 715/90 . (2) In accordance with Regulation (EEC) No 715/90, the levies are not applied to products originating in the African , Caribbean and Pacific States and imported directly into the overseas department of Reunion . (J) The import levy on rice entering the overseas department of Reunion is specified in Article 1 1 a of Regulation (EEC) No 1418/76. (4) The levy on imports of rice, not including broken rice (CN code 1006 40 00), originating in Bangladesh is appli ­ cable under the arrangements laid down in Regulations (EEC) No 3491 /90 and (EEC) No 862/91 . 0 The levy on imports of rice of the long-grain aromatic Basmati variety is applicable under the arrangements laid down in amended Regulation (EEC) No 3877/86. (6) No import levy applies to products originating in the OCT pursuant to Article 101 ( 1 ) of Decision 91 /482/EEC, subject to the provisions of Decision 93/127/EEC.